Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 2-4, 8 and 14 are objected to because of the following informalities: 
	
	Claims 2-4 and 14, line 1 of each claim, the examiner suggests rewriting “The device” to --The acoustic resonator device-- to provide consistency in the claim language. 
	
	Claims 4 and 8, line 1 of each claim, the examiner suggests inserting --a-- before the recitation of “piezoelectric coupling coefficient” to provide a more proper description.

	Claim 8, line 1, the examiner suggests rewriting “The device” to --The filter device-- to provide consistency in the claim language. 

	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 17 and 18 of USPAT 11,356,077 B2.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US Patent.
Current Application
US Patent 11,356,077 B2
1
1
2
2
3
3
4
4
13
17
14
18


As disclosed in the chart above, claims 1-4, 13 and 14 of the present application and claims 1-4, 17 and 18 of the patent both recite the same features except for the following:
The US patent claim 1 recites how the lithium niobate plate is attached to the substrate using different wording than how the lithium niobate plate is attached to the substrate is the present application claim 1. However, the final structure is the same.
Therefore claims 1-4, 17 and 18 of the patent meets claims 1-4, 13 and 14 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of USPAT 11,323,090 B2.
	Claim 1 of the present application and claim 1 of the patent both recite the same features except for the following:
	Claim 1 of the patent recites a different ß range than the ß range recited in the present application, however, a portion of the ß range recited in the patent claim 1 overlaps with the ß range recited in the present application; and
	Claim 1 of the patent recites the additional limitation related to the thickness of the interleaved fingers.
	 Therefore, claim 1 of the patent meets claim 1 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of USPAT 10,790,802 B2.

	Claim 1 of the present application and claim 1 of the patent both recite the same features except for the following:
	Claim 1 of the patent recites a different ß range than the ß range recited in the present application, however, a portion of the ß range recited in the patent claim 1 overlaps with the ß range recited in the present application. Therefore, claim 1 of the patent meets claim 1 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection. 

Claims 1-4, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 17 and 18 of co-pending application 17696105.
This is a provisional nonstatutory double patenting rejection.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting co-pending.
Current Application
Co-pending application 17696105 
1
1
2
2
3
3
4
4
13
17
14
18


As disclosed in the chart above, claims 1-4, 13 and 14 of the present application and claims 1-4, 17 and 18 of the co-pending application both recite the same features except for the following:
The co-pending application claims 1 and 17 has the additional limitation of having a “first pitch/mark zone”.
Therefore claims 1-4, 17 and 18 of the co-pending application meets claims 1-4, 13 and 14 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5, line 13, note that the recitation of “the rotated z-cut lithium niobate” lacks proper antecedent basis since no “rotated z-cut lithium niobate” has been previously defined. For the purpose of examination, the examiner will interpret that the previous recited “lithium niobate plate” is a “rotated z-cut lithium niobate.”
Allowable Subject Matter

	Claims 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Mimura (US2020/0036357). Mimura teaches in Fig. 28 and 28 and Paragraph [0065], an acoustic resonator device of lithium niobate (LN) plate (5) on a substrate (4A) forming a diaphragm that span a cavity (11a) with an interdigital transducer (IDT,6) formed on the LN plate wherein the Euler angles of the LN plate are (0o, θ,0o), where 11o≤ θ≤59o, (See Paragraph [0077]). However, Mimura does not teach in regards to claim 5, wherein the IDT excites a shear primary acoustic modes within the diaphragm and wherein the lithium niobate plate is a rotated z-cut. Thus, the applicant’s claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 5, claims 6-12 have also been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843